Citation Nr: 1727535	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a degenerative arthritis of the lumbar spine (lumbar spine disability) prior to March 22, 2012, and in excess of 40 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity neuralgia/radiculopathy (radiculopathy) (sciatic nerve) prior to June 2, 2014, and in excess of 20 percent thereafter. 

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity neuralgia/radiculopathy (radiculopathy) prior to June 2, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy (femoral nerve). 




REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from May 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased evaluation for the Veteran's lumbar spine disability, but awarded a separate noncompensable evaluation for the Veteran's right lower extremity neuralgia/radiculopathy, effective May 15, 2009. 

In an October 2014 rating decision, the Veteran's right lower extremity radiculopathy disability was awarded a 10 percent evaluation, effective May 15, 2009.  A separate 10 percent evaluation was also awarded for left lower extremity radiculopathy, effective June 2, 2014.  That rating decision also increased the Veteran's lumbar spine disability evaluation to 40 percent disabling, effective March 22, 2010.  A January 2017 rating decision increased the Veteran's evaluation for right lower extremity radiculopathy to 20 percent disabling, effective June 2, 2014.  The Veteran's left lower extremity radiculopathy was granted an earlier effective date from September 28, 2012, and was increased to 20 percent effective June 2, 2014.  As this increase is not a full grant of benefits on appeal, the Board notes that the claim remains in controversy as the Veteran is not in receipt of the maximum benefit allowable.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that the January 2017 rating decision also granted service connection for right lower extremity radiculopathy of the femoral nerve with an evaluation of 20 percent effective August 16, 2016.  As this neurological disability is associated with the Veteran's lumbar spine disability on appeal, the Board has also assumed jurisdiction over this disability evaluation.  

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in August 2014 and July 2016, both times at which it was remanded for further development.  The claim has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to March 22, 2012, even considering the Veteran's complaints of pain, pain on motion, and functional loss, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability resulted in forward flexion limited to 60 degrees or less, a combined range of motion loss greater than 120 degrees, with guarding and muscle spasms, an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  Beginning March 22, 2012, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.

3.  Prior to June 2, 2014, the preponderance of the evidence is against a finding that the Veteran's right lower extremity radiculopathy (sciatic nerve) was manifested by moderate incomplete paralysis. 

4.  Beginning June 2, 2014, the preponderance of the evidence is against a finding that the Veteran's right lower extremity radiculopathy (sciatic nerve) is manifested by severe incomplete paralysis. 

5.  Prior to June 2, 2014, the preponderance of the evidence is against a finding that the Veteran's left lower extremity radiculopathy was manifested by moderate incomplete paralysis. 

6.  Beginning June 2, 2014, the preponderance of the evidence is against a finding that the Veteran's left lower extremity radiculopathy is manifested by severe incomplete paralysis. 

7.  The preponderance of the evidence is against a finding that the Veteran's right lower radiculopathy (femoral nerve) is manifested by severe incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability prior to March 22, 2012, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2016).

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to June 2, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 8720 (2016).

3.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy prior to June 2, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 8720 (2016).

4.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy (femoral nerve) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 8726 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in June 2009, plus additional development letters, satisfied the VCAA notice requirement for her increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the January 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and she has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file, pursuant to the Board's July 2016 remand.  The Board does note that the Veteran's full records from the Vanderbilt University Medical Center do not appear have been obtained, but those records are not relevant to the claims currently being adjudicated.  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.   

The Veteran was most recently provided an examination in these matters in August 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, in this case, range of motion is irrelevant because a rating in excess of 40 percent for a low back disability requires unfavorable ankylosis.  Accordingly, a remand in order to comply with Correia is not warranted. 

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the symptoms of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

a.  Increased Rating for Lumbar Spine Disability 

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Disabilities that fall under Diagnostic Code 5242, in this case it is degenerative arthritis of the lumbar spine, require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitation Episodes, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71. 

There are several notes set out after the applicable diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Finally, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficult walking because of a limited line of vision, restricted opening of the veteran's mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or the existence of dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

i.  Entitlement to an Increased Rating in Excess of 10 Percent Prior to March 22, 2012 

The Veteran was afforded a VA examination in connection with her lumbar spine disability in June 2009.  At that examination, the Veteran's thoracolumbar range of motion was considered normal; with forward flexion at 80 degrees and the combined range of motion was greater than 120.  Additionally, while pain was noted on active range of motion testing, there was no muscle spasm, localized tenderness or guarding severe enough for abnormal gait or abnormal spinal contour.  The VA examiner also noted that her lumbar disability was "very mild."  See, June 2009 VA examination. 

The Veteran was seen for chronic low back pain several times from date of claim for an increased rating in excess of 10 percent and when the evaluation was increased to 40 percent.  While she consistently noted and was treated for chronic low back pain with ibuprofen and a steroid injection from VA pain clinic, there is no indication that her range of motion was limited more than the June 2009 VA examination showed prior to March 22, 2012.  See, post-service treatment records dated July 2009, May 2010, September 2010.  Additionally, in March 2011, she noted that she currently did not have any back pain.  The Board acknowledges that there is a note of limited range of motion in January 2012, however, it is not clear how extensive the limitation was. 

During the Veteran's March 2012 testimony, the Veteran testified that her lumbar spine disability had gotten worse and that she made lifestyle changes to avoid aggravating her back pain.  The Board notes that the Veteran is competent to speak to certain symptoms of her disability, such as pain.  However, the Veteran is not considered competent to speak to the severity of her lumbar spine disability or to actual limitation of motion, as that requires medical knowledge and expertise that the veteran has not been shown to possess.  Jandreau v. Nicholson, 492. F.3d 1372 (Fed. Cir. 2007). 

Accordingly, as the clinical records do not show evidence of limited range of motion that would entitle the Veteran to a disability rating in excess of 10 percent, the Board finds that an increased rating prior to March 22, 2012, is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a. 

ii.  Entitlement to an Increased Rating in Excess of 40 Percent Beginning March 22, 2012

Since March 22, 2012, the Veteran has consistently been seen and treated for her lumbar spine disability.  However, while reduced range of motion has been noted, there is no medical evidence of record indicating that the Veteran suffered from spinal ankylosis.  See May 2012, September 2012, July 2015 post-service treatment records.  Additionally, the Veteran has been afforded two VA examinations; June 2014 and August 2016.  In both examinations, the VA examiners opined that the Veteran did not have any ankylosis of the spine.  See June 2014 and August 2016 VA examinations.  There is no conflicting medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability due to ankylosis.  38 C.F.R. § 4.71a.

While the Board does note that the Veteran was diagnosed with neural foraminal stenosis at the August 2016 VA examination, the Board finds that the Veteran's symptomatology is already contemplated under the current Diagnostic Codes for the Veteran's lumbar spine disability and an additional separate rating for this diagnosis is not warranted.

The Board also notes that the Veteran has already been compensated for her neurological disability with separate ratings for that nerve damage and that therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.  Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the scenario in the present case.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher rating based on functional impairment is not warranted. 

Accordingly, the Board finds that a rating in excess of 40 percent beginning March 22, 2012, for the Veteran's lumbar spine disability is not warranted. 

b.  Increased Rating for Bilateral Lower Extremity Radiculopathy (Sciatic Nerve)

The neurologic diagnostic code applicable to the Veteran's bilateral lower extremity radiculopathy with her service-connected lumbar spine disability is Diagnostic Code 8720, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  Under Diagnostic Code 8720, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016). 

i.  Entitlement to an Initial Increased Rating for Right Lower Extremity Radiculopathy prior to June 2, 2014

Prior to June 2, 2014, the Veteran's right lower extremity radiculopathy was rated as 10 percent disabling based on lay statements of radiating pain.  

The Veteran noted radiating pain from the right buttock to the right foot during her June 2009 VA examination, however, the examiner did not provide an opinion on the severity of the radiculopathy.  In October 2009, an examiner noted that the Veteran did not have persistent radiculopathy.  See, October 2009 post-service treatment records.  Subsequent post-service treatment records note that the Veteran had radiating pain into the right lower extremity with occasional tingling, but no weakness or numbness.  See, post-service treatment records dated September 2010, January 2012, March 2012, May 2012.  However, there are no observations of increased severity until the Veteran's March 2012 travel board hearing testimony, in which she states that the radiating pain has gotten worse.  See, March 2012 travel board hearing transcript.  Again, the Board notes that while the Veteran is competent to speak to some of her symptoms of her disabilities, she is not competent to speak to the severity of them.  Jandreau.  

While the Board notes that there is no opinion specifically outlining whether the Veteran's right lower extremity radiculopathy was mild, moderate, or severe prior to June 2, 2014, the Board notes that the Veteran consistently reported that the pain was intermittent with occasional tingling and that there are no reports of weakness and/or numbness in the right lower extremity.  The Board notes that when the involvement is wholly sensory, as is the case here, the rating is for mild, or at most, the moderate degree.  As the Veteran only reports intermittent pain with occasional tingling, the Board finds that the mild rating contemplates the Veteran's symptomology prior to June 4, 2014. 

Accordingly, the Board finds that the evidence of record is against a finding that the Veteran's right lower extremity radiculopathy warrants an initial rating in excess of 10 percent prior to June 2, 2014.  38 C.F.R. § 4.12a. 

ii.  Entitlement to an Initial Increased Rating for Right Lower Extremity Radiculopathy beginning June 2, 2014

Since June 2, 2014, the Board notes that there is no evidence of moderately severe incomplete paralysis, which would warrant a higher rating of 40 percent and no evidence of severe incomplete paralysis with marked muscular atrophy warranting a higher rating of 60 percent.  Additionally, the medical evidence of record does not show complete paralysis of the sciatic nerve, which includes marked muscular atrophy of the lower extremities, foot dangling and dropping, no active muscles below the knee, or flexion of the knee being weakened or lost. 

Specifically, the Veteran was afforded two VA examinations in connection with her right lower extremity radiculopathy in June 2014 and August 2016.  During the June 2014 examination, the VA examiner noted that the Veteran experienced moderate intermittent pain, moderate paresthesias, and moderate numbness.  There was no indication of muscle atrophy.  See, June 2014 VA examination.  The examiner opined that the severity of the Veteran's right lower extremity radiculopathy was moderate.  The August 2016 VA examiner provided the same opinion regarding the symptomatology and severity of the Veteran's right lower extremity radiculopathy and did not indicate moderately severe incomplete paralysis, muscle atrophy, or complete paralysis.  See, August 2016 VA examination. 

Accordingly, the Board finds that the evidence of record is against a finding that the Veteran's right lower extremity radiculopathy warrants an increased rating in excess of 20 percent beginning June 2, 2014.  38 C.F.R. § 4.12a. 

iii.   Entitlement to an Initial Increased Rating for Left Lower Extremity Radiculopathy prior to June 2, 2014

Prior to June 2, 2014, the Veteran's left lower extremity radiculopathy was rated at 10 percent disabling.  

At the Veteran's June 2009 VA examination, there was no diagnosis of left lower extremity radiculopathy or any note of radiating pain or numbness on the left side.  See, June 2009 VA examination.  During her March 2012 travel board hearing, the Veteran testified as to the symptoms of her right lower extremity radiculopathy, but stated that "[i]t's not as bad with the left side... just mostly the right."  See, March 2012 travel board hearing transcript.  Additionally, the while Veteran's post-service treatment records do note bilateral lower extremity radiculopathy, the Veteran only consistently reported radiating pain symptoms in her right lower extremity.  

While the Board notes that there is no opinion specifically outlining whether the Veteran's left lower extremity radiculopathy was mild, moderate, or severe prior to June 2, 2014, the Board notes that the Veteran did not consistently note that her radiating symptoms were present in her left lower extremity.  The Board notes that when the involvement is wholly sensory, as is the case here, the rating is for mild, or at most, the moderate degree

Accordingly, based on the limited treatment as shown in the post-service treatment records and the Veteran's testimony at her travel board hearing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left lower extremity radiculopathy warrants an initial rating in excess of 10 percent prior to June 2, 2014.  38 C.F.R. § 4.12a. 


iv.  Entitlement to an Increased Rating for Left Lower Extremity Radiculopathy beginning June 2, 2014

Since June 2, 2014, the Board notes that there is no evidence of moderately severe incomplete paralysis, which would warrant a higher rating of 40 percent and no evidence of severe incomplete paralysis with marked muscular atrophy warranting a higher rating of 60 percent.  Additionally, the medical evidence of record does not show complete paralysis of the sciatic nerve, which includes marked muscular atrophy of the lower extremities, foot dangling and dropping, no active muscles below the knee, or flexion of the knee being weakened or lost. 

Specifically, the Veteran was afforded two VA examinations in connection with her left lower extremity radiculopathy in June 2014 and August 2016.  During the June 2014 examination, the VA examiner noted that the Veteran experienced moderate intermittent pain, moderate paresthesias, and moderate numbness.  There was no indication of muscle atrophy.  The examiner opined that the severity of the Veteran's left lower extremity radiculopathy was moderate.  See, June 2014 VA examination.  The August 2016 VA examiner provided the same opinion regarding the symptomatology and severity of the Veteran's right lower extremity radiculopathy and did not indicate moderately severe incomplete paralysis.  The August 2016 VA examiner also noted that the Veteran's pain and intermittent spasms with radicular symptoms were less in the left lower extremity.  See, August 2016 VA examination. 

Accordingly, the Board finds that the evidence of record is against a finding that the Veteran's left lower extremity radiculopathy warrants an increased rating in excess of 20 percent beginning June 2, 2014.  38 C.F.R. § 4.12a. 

c.  Initial Increased Rating for Right Lower Extremity Radiculopathy (Femoral Nerve)

The Veteran was granted a 20 percent rating for right lower extremity radiculopathy of the femoral nerve in a January 2017 rating decision.  

The neurologic diagnostic code applicable to the Veteran's right lower extremity radiculopathy (femoral nerve) with her service-connected lumbar spine disability is Diagnostic Code 8526, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8726.  Under Diagnostic Code 8726, a 10 percent rating is assigned for mild incomplete paralysis of the anterior crural nerve (femoral); a 20 percent rating is assigned for moderate incomplete paralysis; a 30 percent rating is assigned for severe incomplete paralysis; and a 40 percent rating is assigned for complete paralysis of anterior crural nerve, where there is paralysis of quadriceps extensor muscles.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016). 

At the Veteran's August 2016 VA examination, the examiner noted that the L2/L3L/L4 nerve roots were involved in the Veteran's right lower extremity radiculopathy symptoms.  The examiner did not provide a separate opinion regarding the severity of the Veteran's right lower radiculopathy for the anterior crural nerve.  However, the examiner did opine that the Veteran's overall severity of right lower extremity radiculopathy was moderate.  See, August 2016 VA examination.  There is no conflicting medical evidence of record.  Colvin.  

As there is no indication of severe incomplete paralysis or complete paralysis of quadriceps extensor muscles in the medical evidence of record, the Board finds that the evidence of record is against a finding that the Veteran's right lower extremity radiculopathy (femoral nerve) warrants an initial increased rating in excess of 20 percent.  38 C.F.R. § 4.12a.

III.  Extraschedular Considerations 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected lumbar spine and associated neurological symptoms are found to be contemplated under the rating criteria based on the ratings assigned during the time frame on appeal.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected lumbar spine disability or bilateral lower extremity radiculopathy disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

As the Veteran does not assert and the record does not indicate that the Veteran is precluded from maintaining gainful employment as a result of her service-connected disabilities, the Board also does not find that an implied claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), under the current record.  


ORDER

Entitlement to a disability rating in excess of 10 percent prior to March 22, 2012, and in excess of 40 percent thereafter for a lumbar spine disability, is denied. 

Entitlement to an initial disability rating in excess of 10 percent prior to June 2, 2014, and in excess of 20 percent thereafter for right lower extremity radiculopathy, is denied. 

Entitlement to an initial disability rating in excess of 10 percent prior to June 2, 2014, and in excess of 20 percent thereafter for left lower extremity radiculopathy, is denied. 

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy (femoral nerve) is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


